March 4, 2011 Dear Investor: We are enclosing the Pearl Mutual Funds 2010 Annual Report and Prospectus for your review.It has been some time since you closed your account and we wanted to give you an opportunity to become acquainted with the Funds again.Recent information related to the holdings and performance of the Funds is always available on our website, www.pearlfunds.com. Please do not hesitate to contact us if you have any questions or would like more information. Best regards, Christopher S. Ingstad Shareholder Services Director PEARL MUTUAL FUNDS PFTRX — Pearl Total Return FundPFAGX — Pearl Aggressive Growth Fund 2010 Annual Report Page News for Pearl Shareholders 1 Performance Review 2 - 3 Investment Strategy 3 - 5 Investment Management Team 5 Pearl Total Return Fund Overview 6 - 7 Pearl Aggressive GrowthFund Overview 8 - 9 Understanding Your Expenses 10 - 11 General Information 11 – 13 Trustees and Officers 14 – 16 Board Approval of Existing Advisory Agreement 17 – 20 Report of Independent Registered Public Accounting Firm 21 Pearl Total Return Fund Financial Statements 22 – 24 Pearl Aggressive Growth Fund Financial Statements 25 – 27 Notes to Financial Statements 28 – 30 Pearl Total Return Fund Financial Highlights 31 Pearl Aggressive Growth Fund Financial Highlights 32 1 Pearl Mutual Funds Performance Reviewas of December 31, 2010 2010 Performance.Total Returns of Pearl Total Return Fund,Pearl Aggressive Growth Fund, and the Funds’ Comparison Indexes:* For the year ended December 31, 2010: * All total returns include dividends reinvested.Pearl Funds’ total returns are net ― after deduction of all expenses of the Fund and all expenses of all the mutual funds in the Fund’s portfolio.In contrast, the total returns of indexes do not reflect any deduction of expenses (fees, transaction costs, etc.)Pearl Funds’ total returns do not reflect the deduction of taxes that a shareholder would pay on Fund dividends or on redemption of Fund shares.Likewise, the total returns of indexes do not reflect the deduction of taxes that an investor in stocks would pay on dividends or on sale of stocks.See page 13 for a description of each index. Pearl Total Return Fund + 14.69% Pearl Aggressive Growth Fund + 18.71% Dow Jones Wilshire 5000 + 17.70% MSCI World Index + 11.76% Standard & Poor’s 500 Index + 15.06% 2010 Performance Factors.We believe Pearl Total Return Fund’s and Pearl Aggressive Growth Fund’s comparative performance and total return during 2010 were affected by many factors, including each Fund’s investment strategy and decisions by the Funds’ Manager, Pearl Management Company.These factors include: ● U.S. and global stock markets had moderate gains during 2010.Most stock markets experienced positive returns for the year despite volatile global markets through August before a prolonged rise began in September. ● During the year 2010:U.S. growth-style stocks slightly outperformed U.S. value-style stocks.Morningstar’s U.S. Growth Index was up 17.11% while its U.S. Value Index was up 16.65%.U.S. small-capitalization stocks (up 28.37%) outperformed mid-cap stocks (up 24.92%) and greatly outperformed large-cap stocks (up 13.44%).Overall, foreign stocks underperformed U.S. stocks.Foreign small-to-mid-cap stocks generally outperformed foreign large-cap stocks.Foreign growth-style stocks outperformed foreign value-style stocks in 2010.We believe these combined trends helped both Pearl Total Return Fund and Pearl Aggressive Growth Fund, but both were slowed by foreign underperformance. ● During 2010:Pearl Total Return Fund invested globally through mutual funds holding U.S. or foreign securities or both.A majority of this Fund’s investments were in mutual funds we believed to be relatively conservative and with below-average risk records.This Fund’s indirect investments (through the mutual funds in its portfolio; see page 4) had a slight emphasis on growth-style stocks plus large positions in value-style and blend-style stocks.This Fund emphasized exposure to U.S. stocks and small-cap and mid-cap stocks.Pearl Total Return Fund was 81% to 99% invested in equity mutual funds during 2010.This Fund usually invests 80% or more of its net assets in equity funds.The Fund held one high-quality bond fund, plus cash positions in money market funds.The Fund also had indirect investments (through its portfolio funds) in bonds and cash.We believe Pearl Total Return Fund’s partial defensive position (see pages 3-5) was helpful when stock markets declined but reduced the Fund’s performance when markets rose.Overall, we believe this partial defensive position decreased risk without significantly slowing performance.We believe the Fund’s performance was helped by its emphasis on U.S. mutual funds.See pages 6-7. ● During 2010:Pearl Aggressive Growth Fund invested globally through mutual funds holding U.S. or foreign securities or both.This Fund’s indirect investments (through the mutual funds in its portfolio; see page 4) emphasized foreign stocks and emerging markets, and had a growth-stocks emphasis plus large positions in value-style and blend-style stocks.This Fund emphasized exposure to small-cap and mid-cap stocks and also had a large position in large-cap stocks.Pearl Aggressive Growth Fund’s investments tended to be 2 more volatile than Pearl Total Return Fund’s investments.We believe this additional risk and Pearl Aggressive Growth Fund’s fully-invested position helped its performance during rising market periods and reduced its performance during declining market periods.As its investment strategy requires, this Fund is always fully invested (95% or more) in equity mutual funds.We believe this Fund’s large indirect investments in select foreign markets slightly reduced its performance.See pages 8-9. ● Both Funds made no-load purchases of mutual funds that would require many individual investors to pay a sales charge.We believe this reduced the cost of investing, and thus helped both Funds’ performance.See “Access to Many Funds” on page 4. ● Both Pearl Funds did not pay any transaction costs – no commission, sales charge, or redemption fee.Both Funds made all their investments on a no-load basis.See “No-Load Investing” below.This helped both Funds control costs and helped their performance. ● Pearl Management Company, the Funds’ Manager, continues to research, analyze, and evaluate data on many mutual funds, categories of funds, and global stock markets.We believe this work helps our allocation decisions and selection of mutual funds. ● All Trustees, Officers, and employees of Pearl Funds and Pearl Management Company are Pearl Funds shareholders.This group, plus Pearl Management Company and its shareholders, owned more than $8.1 million of Pearl Funds shares at December 31, 2010.We believe this large investment gives all Pearl decision-makers and managers a shared interest with all our shareholders ― and a strong incentive to work for the Funds’ performance. Investment Strategy Pearl Total Return Fund is a diversified fund of funds that seeks long-term total return by being primarily invested (80% or more of net assets) in equity mutual funds, except when Management believes a lower percentage is justified by high risks affecting stock markets.This Fund seeks to limit shareholders’ risk by usually holding a modest defensive position and by selecting some mutual funds that have had relatively low volatility in the past. Pearl Aggressive Growth Fund is a diversified fund of funds that seeks long-term aggressive growth of capital by being fully invested (95% or more) in equity mutual funds at all times.This Fund almost never takes a temporary defensive position, although it has the ability to do so if Management determines that extreme circumstances exist. "Equity mutual funds” means funds whose objective is growth or capital appreciation, including funds that invest in U.S. or foreign securities or both. Long-Term Investing, Not Trading.Both Pearl Funds are long-term investors, not short-term traders.Your Investment Management Team is always ready to change investments when we believe this is in our shareholders’ interest, but we work to avoid excessive portfolio turnover. The Funds’ portfolio turnover (annualized rate) during 2010 was 58% for Pearl Total Return Fund and 47% for Pearl Aggressive Growth Fund. No-Load Investing.No Transaction Costs.Each Pearl Fund is a no-load investor, seeking to prevent all transaction costs for you and all our shareholders.When either Pearl Fund invests in a load fund, the purchase is large enough to receive a 100% waiver of the sales load, so the Fund buys without paying any load.Each Fund is authorized to pay a low sales load or redemption fee (not exceeding 2%, combined), but we work hard to avoid this.The Funds do not impose any distribution fee (12b-1 fee).Some mutual funds in which the Funds may invest may impose a 12b-1 fee. 3 Both Funds seek to avoid paying any transaction costs ― no sales charges, no commissions, no redemption fees ― and both Funds again paid no transaction costs in 2010 and to date in 2011. Pearl Total Return Fundhas not paid any sales charge, commission, or redemption fee since 1998.All of its investments in the years 1999 through 2011 to date were made on a no-load basis. Pearl Aggressive Growth Fund has never paid any sales charge, commission, or redemption fee.All of its investments to date were made on a no-load basis. Access to Many Funds.Both Funds’ investments in most mutual funds have been consistently large enough to take advantage of 100% sales load waivers on large purchases.Thus, both Pearl Funds are able to select theirinvestments from a very wide range of funds, without paying any sales load ― even though many of those funds would require most individual investors to pay a sales load. Investments.At December 31, 2010, 95.5% ofPearl Total Return Fund’s total assets were invested in a diversified group of equity mutual funds, 1.1% in a high-quality bond fund, and 3.4% in cash.Nearly all of the cash was held in money market mutual funds. At December 31, 2010, 98.8% of Pearl Aggressive Growth Fund’s total assets were invested in adiversified group of equity mutual funds, and 1.2% in cash (mostly in money market mutual funds). A more precise way to measure each Fund’s asset allocation is its investment portfolio assets breakdown, which counts each Fund’s indirect investments through the mutual funds held in its portfolio, using recent information on the portfolio assets of those mutual funds (obtained from Morningstar, Inc., an independent source).Based on the Funds’ portfolio holdings at December 31, 2010, each Fund’s investment portfolio assets breakdown was: Total Return Fund
